Title: General Orders, 9 September 1776
From: Washington, George
To: 



Head Quarters, New-York, sept: 9th 1776.
Mifflin.Putnam


Elias Matthew appointed Quarter Master to Tyler’s regiment.
Gardiner Carpenter appointed Pay Master to Colonel Huntington’s regiment.
The Colonels, or commanding officers of regiments, or Pay Masters where appointed, are immediately to prepare and send in, their Pay Abstracts, for the Months of July & August—The Pay Master will attend at his old Office at Mr Lispenard’s on

Thursday and Friday to receive those of the division under General Putnam. A time and place will be appointed in General Orders to morrow to receive those of Genl Heath’s & Spencer’s divisions.
Mr Adjutant Bradford, to do the duty of Brigade Major to Genl Nixons Brigade, during Major Box’s illness.
The Maryland Brigade being ordered to march, Genl Fellows’s to supply 250 Men in their stead, ’till further Orders.
The several Brigade Majors are required to have their men, on the Grand parade, at eight O’Clock, every Monday precisely, or they will be publickly reprimanded. The late relief of the Guards is a Subject of general Complaint—No failure of duty in the Adjutant will execuse, unless the Adjutant is put in Arrest.
